OPINION
By THE COURT
This court find error in the overruling of defendant’s motion for a directed verdict in its favor at the close of all the evidence.
There was no proof of any of the following matters in respect to the portion of the premises, namely, the furnace which plaintiff alleges to have caused her injuries; that when the plaintiff became possessed of the premises, the furnace was in a natural or artificial condition involving unreasonable risk of bodily harm to persons on the premises,, or, that defendant had agreed by covenant in the lease, or otherwise, to keep the furnace in repair; or that defendant was in possession or control of the furnace by reservation when the plaintiff was injured, or, that the cleaning of the furnace by defendant’s janitor made it more dangerous for use.
Restatement of the Law of Torts, Volume 2, Negligence, §§357, 358 and 362.
24 Ohio Jurisprudence 918, et seq.
26 Oh St 393
68 Oh St 328.
121 Oh St 432.
128 Oh St 611.
37 Oh Ap 90, (8 Abs 628).
For the reasons above set forth the judgment of the trial court is ordered reversed and final judgment is hereby entered for the defendants at the cost's of the plaintiff. The cause is remanded for execution. Exceptions may be noted.
GUERNSEY, PJ, CROW and KLINGER, JJ, concur.